Citation Nr: 0511212	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and if 
so, whether the claim should be granted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.  The Board last reviewed this claim in June 2001, and 
denied service connection for PTSD.  Additional evidence 
pertinent to the claim was received thereafter, and the RO 
readjudicated the claim.  After the issuance of an 
unfavorable RO decision in January 2003, the veteran 
perfected an appeal to the Board.  

The veteran's and his spouse's testimony given in person in 
March 2001, before a Veterans Law Judge of the Board, sitting 
in Atlanta, Georgia, was considered by the Board prior to 
reaching its June 2001 decision.  In February 2005, the 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
The transcripts of both hearings are of record.    


FINDINGS OF FACT

1.  In June 2001, the Board denied service connection for 
PTSD and notified the veteran of the decision and of his 
right to seek further appellate review.  He did not file a 
motion seeking  reconsideration of this decision or 
communicate a desire for further appellate review of this 
decision.    

2.  In November 2001, additional relevant medical evidence 
pertaining to the veteran's psychiatric problems was 
received.  This evidence was construed as an informal 
petition to reopen the previously denied claim. 

3.  Evidence received since June 2001, on the issue of 
service connection for PTSD, is not cumulative or redundant 
of evidence of record at the time of the last prior final 
denial of the claim; relates to an unestablished fact 
necessary to substantiate the claim; and raises a reasonable 
possibility of substantiating the claim.


4.  The veteran served in Vietnam, but the totality of the 
evidence indicates that he had no combat service, and his 
purported PTSD stressor remains uncorroborated.


CONCLUSIONS OF LAW

1.  The June 2001 Board denial of service connection for PTSD 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2004). 

2.  New and material evidence has been received since June 
2001, and the PTSD service connection claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

3.  The criteria for service connection for PTSD (reopened 
claim) are not met.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, an RO denial is final with no 
communication indicating disagreement with the denial within 
a year after the date of notice thereof.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).  With respect to Board denials, in general, they are 
final as of the date of mailing as stamped on the face of the 
decision.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which, by itself or when 
considered with previous evidence of record, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).  As for the second step, if VA determines 
that the evidence is new and material, it may then proceed to 
evaluate the merits of the claim based on the entire record, 
after ensuring that the duty to assist has been fulfilled.  
To reopen a previously denied and final claim, "new" 
evidence must be material.  If it is not, the inquiry ends 
and the claim is not reopened.  No other standard than that 
articulated in the regulation applies to this determination.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a June 2000 rating decision, the RO initially denied 
service connection for PTSD.  The veteran perfected an appeal 
of this decision, and, in June 2001, the Board denied the 
claim, primarily on the grounds that the record, to date, did 
not document the requisite diagnosis of PTSD.  There is no 
evidence of a motion seeking reconsideration or other action 
by the veteran indicating desire for further appellate review 
of this decision.  The RO, however, apparently reconsidered 
the PTSD service connection issue on its own shortly after 
the Board's June 2001 denial, as the record indicates that 
1999 and 2001 VA outpatient medical records bearing a stamped 
"date of receipt" of November 2001 and reflecting a 
diagnosis of PTSD were received.  Thus, the receipt of these 
records in November 2001 may be construed as an event marking 
an informal petition to reopen the claim.  Following further 
development, including the performance of a March 2002 
compensation and pension PTSD (C&P) examination, the RO 
denied the claim in January 2003.  The veteran then perfected 
an appeal of this decision. 
    
The Board's June 2001 decision is final, with no order 
permitting reconsideration or other appellate review.  See 
38 C.F.R. § 20.1100 (2004).  Thus, any claim - formal or 
informal - on the same issue, or even a reconsideration of 
the issue by the RO on its own accord, as is the case here, 
is treated as a claim to reopen, and new and material 
evidence must be presented.  As appeal has been perfected 
with respect the January 2003 RO denial, the Board's 
appellate review first requires a determination of whether a 
basis for Board jurisdiction exists.  This determination 
requires a finding that new and material evidence has been 
submitted on the issue of service connection for PTSD.  

Evidence added to the record since June 2001 concerning the 
veteran's psychiatric problems includes the veteran's written 
PTSD stressor statement, oral testimony as documented in the 
February 2005 Board hearing transcript, and service medical 
and personnel records.  As discussed earlier, they include VA 
medical records that apparently were not associated with the 
claims folder until after the June 2001 Board decision, even 
though they pertain to a diagnosis of PTSD rendered before 
then.  In this sense, the records are new.  Also, as these 
records directly address a key element of service connection 
(specific diagnosis), they also are material.

With new and material evidence presented since June 2001, the 
claim is reopened.  The claim is resolved favorably only to 
this extent.  Having reopened the claim, the Board now 
reviews the entire record - all evidence, old and new - to 
determine whether service connection is warranted.  

II.  Service Connection for PTSD (Reopened Claim)

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Essentially, service connection 
requires evidence of: (1) a current disability; (2) some 
injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Also, service connection may be granted on 
a presumptive basis for psychosis with evidence of 
manifestation thereof to a minimum degree of 10 percent 
within one year after discharge.  38 C.F.R. §§ 3.307, 3.309 
(2004).

Regulations specific to claims for service connection for 
PTSD require (1) medical evidence of a PTSD diagnosis in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that a 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).  If the evidence establishes engagement in 
combat against the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of such service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2004).

The veteran served on active duty from November 1963 to 
October 1965.  He served a portion of his active duty in the 
Republic of Vietnam (from August to October 1965).  His 
military occupational specialty (MOS) apparently included 
work in military vehicle maintenance/operation and cannoneer.  
The veteran received the Good Conduct Medal, National Defense 
Service Medal, Vietnam Service Medal with one Bronze Star for 
participation in the Vietnam Defense Campaign, and Expert 
Badge with Rifle Bar.  See Form DD 214 and correction 
thereto; service personnel records.  

Because the service personnel records, including Form DD 214 
and correction thereto, do not show the receipt of combat-
specific citations or awards indicating individual active 
combat involvement, the RO attempted to obtain from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
records corroborating the claimed stressor, using information 
provided by the veteran in his various stressor statements.  
Essentially, as documented in the hearing transcripts and 
various written statements, he claims that he traveled 
through Vietnam with a convoy and witnessed traumatic 
incidents, such as observing soldiers sustain attacks and 
Vietnamese casualties.    

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any favorable evidence.  
Equal weight is not accorded to each piece of evidence in the 
record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that he was awarded a Purple Heart Medal, Combat Infantryman 
Badge (CIB), or other combat citation will be accepted, in 
the absence of contrary evidence, as conclusive evidence of a 
stressor.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the requirement of  "credible supporting evidence" means 
that "the appellant's [uncorroborated] testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statement as to the alleged 
stressor accepted, without corroboration, if he had engaged 
in combat with the enemy.  See Gaines v. West, 11 Vet. App. 
353 (1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) held that: 

"[w]here it is determined, through recognized 
military citations or other supportive 
evidence, that the veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, [his] 
lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that [his] testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must specifically find that the 
veteran had engaged in combat with the enemy.  See Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the appellant served in a "combat 
zone" does not mean that he himself engaged in combat with 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and 
"campaign" encompass combat and non-combat activities.  Id.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Id.  The veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence.  Id.  However, again, 
mere assertion of combat service, alone, is insufficient to 
establish this fact.

For the following reasons, the Board finds that the veteran 
did not engage in combat with the enemy.  He served a part of 
his active duty in Vietnam, and his service awards include 
the National Defense Service Medal, Vietnam Service Medal, 
and Expert Badge with Rifle Bar.  None of the service awards 
noted in DD 214 and correction thereto is reflective of 
active, personal involvement in combat (such as CIB), and 
there is no designation of "V" to indicate any such award 
received was for "Valor" in combat.  For instance, the 
National Defense Service Medal was awarded for honorable 
service between January 1, 1961 and August 14, 1974.  United 
States of America Department of Defense Manual of Military 
Decorations and Awards, Appendix D at D-17, July 1990.  A 
Vietnam Service Medal was awarded for honorable service 
between July 4, 1965 and March 28, 1973, in Vietnam or in 
Thailand, Laos, or Cambodia in direct support of operations 
in Vietnam.  Id. at D-20.  

Further, the veteran's MOS (to include cannoneer; vehicle 
maintenance/operation work) itself does not indicate combat 
service, although it does not rule out the possibility that 
the veteran could have been in or near a combat zone.  There 
is no indication in the personnel records or DD 214 and 
correction thereto that he personally was assigned to, or 
participated in, combat duty, although he did receive basic 
combat training and an Expert Badge with Rifle Bar.  See 
correction to DD 214 and service personnel records.  
Nonetheless, the fact that no combat-specific awards were 
given, in conjunction with the veteran's MOS, is probative 
evidence that he likely did not personally participate in 
combat.  

The Board also has carefully reviewed the veteran's various 
stressor statements.  The veteran generally alleges that he 
had combat service because he witnessed deaths and that he 
himself killed "men, women and children in villages" (see 
February 2004 Form 9); however, these statements do not, 
without more, conclusively prove that he personally engaged 
in combat with the enemy.  For PTSD purposes, a stressor must 
meet two requirements: (1) exposure to a "traumatic event" 
in which a veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or a 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) his "response 
[must have] involved intense fear, helplessness, or horror."  
See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DSM-IV).  Thus, the law does not strictly require that the 
veteran physically and personally engage in direct combat for 
stressor verification purposes; rather, presence in or near a 
combat zone and trauma experienced there - as alleged by the 
veteran here - could support service connection for PTSD 
depending on the facts of the case, provided however, there 
is sufficient corroboration that such incidents were in fact 
experienced by the veteran.  

Corroboration of such incidents as alleged by a claimant 
involves issues of credibility.  Credibility is an 
adjudicative, as opposed to a medical, determination.  The 
Board has the "authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The general 
nature of the stressor statement, in combination with 
"official" evidence indicating that combat service is 
unlikely (i.e., MOS; lack of combat citations), tend not to 
boost the credibility of the proffered factual bases to 
establish a stressor - a necessary component for service 
connection for PTSD.  Moreover, again, even if the veteran's 
reports could indicate presence in or near a combat zone, the 
law is clear that uncorroborated allegations of proximity to 
a combat area, alone, is insufficient to establish combat 
service.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (mere presence in a combat zone is not sufficient to 
establish combat service).  

There also are some apparent inconsistencies in the veteran's 
stressor statements that erode their credibility, as the 
veteran indicated in an August 1999 statement that no 
soldiers had died (he said, "we lost no men"); however, in 
his February 2004 Form 9, he said "my friends were killed," 
and in a statement received in or around August 2002, he 
named a soldier who purportedly was struck by lightning in or 
near a combat zone in 1964 and died instantly.  With respect 
to this soldier, USASCRUR determined that military casualty 
records do not include the name of this individual as 
provided by the veteran.  Moreover, the veteran reported that 
this soldier died in Vietnam in 1964; service personnel 
records indicate that the veteran was in Vietnam for about 
two months in 1965, and, assuming the accuracy of the 1964 
date of the casualty, the veteran could not have witnessed 
the lightning incident personally or even have been in the 
proximity of such an incident.  

In addition, the various stressor statements are, as a whole, 
general, and do not provide specific dates or descriptions of 
traumatic incidents that could be used for meaningful 
corroboration purposes.  For instance, the veteran indicated 
numerous times that he witnessed the death of American 
soldiers and Vietnamese; yet, he does not provide dates more 
specific than those documented in the service personnel 
records, and thus, already known by VA.  Moreover, while the 
veteran states that he himself killed "men, women and 
children in villages" (see February 2004 Form 9) - actions 
that understandably could be highly traumatic to a soldier - 
he generally reports such actions without details.  He does 
not make a case for how such actions were so traumatic that 
his response involved "intense fear, helplessness, and 
horror."  See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) 
(quoting DSM-IV).  Nor does the veteran provide sufficiently 
detailed descriptions of enemy attack, as alleged, such as 
when and where they occurred, sufficient to verify the 
stressor events.  Apparently, he himself was not directly 
under enemy fire, given that there is no description anywhere 
in the record as to what specifically made him fear for his 
life or respond to the events with "intense fear, 
helplessness, or horror."  Nor does the record show he 
himself sustained any personal physical injury in Vietnam.

In this connection, the Board notes that in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed a Board 
denial of service connection for PTSD on the basis of an 
unconfirmed stressor.  In Pentecost, the Court said that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's personal involvement, 
is unnecessary.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, in Pentecost, the claimant submitted 
independent evidence that his unit was in fact under rocket 
attack.  The facts here are distinguishable because the 
veteran has submitted no such specific evidence of the 
occurrence of the claimed stressor (that is, evidence other 
than his own, general description of trauma).  Indeed, as 
noted elsewhere in this decision, VA specifically asked him 
to provide more detailed information sufficient for 
corroboration and assisted him by obtaining his service 
medical and personnel records, which do not confirm his 
allegations.   

In light of the foregoing, although the evidence shows active 
duty in Vietnam, it does not support a conclusion that he 
personally engaged in combat, and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  There must be credible 
supporting evidence that the alleged stressor actually 
occurred to warrant service connection.  His lay testimony, 
alone, is insufficient.  See Cohen v. Brown, 10 Vet. App 128, 
147 (1997) (citing Moreau, 9 Vet. App. at 395).  

As set forth above, the crux of this claim is the lack of 
evidence of a verified stressor.  Nonetheless, for the sake 
of completeness, the Board notes that nowhere in the service 
medical records is there documented complaint of psychiatric 
problems.  As for post-service medical evidence, the veteran 
has been treated for psychiatric problems diagnosed at 
various times as panic disorder, generalized anxiety 
disorder, and anxiety neurosis with panic attacks.  
Importantly, it is noted that the veteran was diagnosed 
specifically with PTSD, as documented in 1999 and 2001 VA 
outpatient treatment records and in the March 2002 C&P 
report.  However, the PTSD diagnosis apparently was based, at 
least in part, upon uncorroborated history of combat stress.  

The law provides: "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board cannot 
accept the diagnosis of PTSD here because the preponderance 
of the evidence is against a finding that the veteran had 
combat service, and the record does not otherwise contain 
independent evidence confirming his account of stressor.  
Thus, a key element of the claim based on direct-causation 
basis (see 38 C.F.R. § 3.304(f)) is missing.  Further, the 
earliest medical evidence of any psychiatric problems is 
dated in the 1990s, more than two decades after discharge 
from active service, precluding presumptive service 
connection.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004). 

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a February 2002 
letter issued before the issuance of the rating decision from 
which this appeal arises, the RO explained the basic elements 
of a service connection claim, and informed the veteran that 
the RO would assist him in obtaining relevant evidence, 
including medical records and records in the custody of 
federal government agencies, if he provided sufficient 
information to enable RO to do so, or that he could submit 
such evidence himself.  Importantly, the letter explained 
that the veteran ultimately bears the responsibility for 
substantiating his claim.  Thus, through this letter, the 
veteran received notice of what the evidence must show to 
meet a service connection claim and VA's and veteran's 
respective claim development responsibilities.  

Further, the veteran received ample notice specifically on 
the requisite corroborated stressor unique to a PTSD claim.  
Even before enactment of VCAA, in August 1999, the RO asked 
the veteran to supply detailed responses to a PTSD 
questionnaire needed for meaningful corroboration efforts.  
The record indicates that the veteran did respond; however, 
as discussed earlier in this decision, the responses were 
largely general descriptions of the purported stressor.  In a 
June 2002 letter sent before the issuance of the unfavorable 
rating decision, the RO informed the veteran that the claimed 
stressor needs to be verified, asking him, again, to provide 
specific descriptions of the stressor.  The veteran did 
respond to this letter; the response did add some information 
not previously supplied (such as the name of the soldier who 
purportedly died by lightning) and provided a lengthy typed 
narrative of the stressful incidents in Vietnam.  However, 
most of the statement apparently was deemed insufficient for 
the purposes of corroboration, as indicated by USASCRUR's 
response received in March 2004, which states that there is 
no record of a casualty matching the name of the soldier 
given by the veteran and that there are no Morning Reports 
available for the Battery and Artillery of which the veteran 
purportedly was a part.  

As for the fourth element, the Board acknowledges that the RO 
did not explicitly and literally ask the veteran to send any 
evidence in his possession pertinent to the claim.  This 
failure did not prejudice the veteran's claim.  As amply 
discussed above, the crux of this claim is whether the 
veteran has shown combat service and whether the stressor is 
corroborated if combat service is not shown.  Clearly, the 
veteran understood that the RO's request for information 
needed for adequate corroboration, as well as the January 
2003 rating decision and Statement of the Case (SOC), means 
that a key prerequisite has not been shown, and he did 
respond to the stressor explanation requests, indicating his 
understanding of what is missing.  Under the circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need for further substantiation with relevant 
evidence in his possession.
 
It also is noted that full VCAA notice arguably was achieved 
through a combination of letters.  The law basically requires 
that a valid VCAA notice include the key elements outlined 
above; it does not mandate a single letter that accomplishes 
the requisite notice.  Here, the Board has determined that 
the key elements of a valid VCAA notice have been 
communicated to the veteran, and any technical failure to 
send a single, complete notice to him was, at most, harmless 
error.  See, e.g., 38 C.F.R. § 20.1102 (2004).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal agency 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  Here, the RO obtained the veteran's service medical 
and personnel records, private medical records, and the 
veteran's written statements, and associated them with the 
claims folder.  It contacted USASCRUR and attempted to verify 
the stressor information given by the veteran.  The veteran 
was given two opportunities to testify personally before the 
Board.  He also was given an appropriate C&P examination.  
Again, the veteran had notice of the unfavorable status of 
his claim, but did not submit more detailed stressor 
information - the key missing evidence in this case - to 
enable adequate corroboration.  He bears the responsibility 
to do so under 38 C.F.R. § 3.159(c)(2)(i) (2004).  Under the 
circumstances, the Board finds that VA has complied with its 
duty-to-assist obligations, and further development is 
unlikely to add more relevant evidence or information.

Finally, on a related matter, the Board acknowledges that the 
USASCRUR response concerning the unavailability of Morning 
Reports and the lack of record of a soldier who purportedly 
died in a lightning storm was received by the RO in March 
2004, after the issuance of the SOC.  This evidence is the 
only new evidence associated with the record after the 
issuance of the SOC.  No Supplemental Statement of the Case 
(SSOC) was issued to address this specific evidence.  The 
Board has considered whether a remand solely for the issuance 
of an SSOC to reflect consideration of the USASCRUR response 
might materially affect a decision in this claim in the 
veteran's favor.  It would not.  The Board finds that even 
considering this new evidence, the requisite stressor 
requirement is not met.  This information does not boost the 
credibility of or help verify the claimed stressor statement.  
Nor does the USASCRUR statement raise a question as to 
whether further corroboration effort is warranted in light of 
the information therein.  In fact, it weakens the veteran's 
claim.  As such, remanding the appeal solely for the purpose 
of issuing an SSOC to include this single document would 
merely delay appellate adjudication of the claim without 
benefit to the veteran.  See generally Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).    


ORDER

New and material evidence having been submitted on the issue 
of service connection for PTSD, the claim is reopened.  The 
reopened claim, however, is denied on the merits of the case. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


